14

15

16

17

 

 

Case 3:21-cr-00019-HDM-WGC Document1 Filed 05/27/21 Page 1 of 2

7 Fhep ee ~ BASED]

CHRISTOPHER CHIOU ——_— ENTERE:: SERVED OY
Acting United States Attorney nen HUNSELIPARTIES OF RECO «
District of Nevada [

Nevada Bar No, 14853 | MAY 27 2074

MEGAN RACHOW

|
| lex
Nevada Bar No. 8231 CL_9K US DISTRICT COURT

 

 

 

Assistant United States Attorney DISTRICT OF NEVADA

400 South Virginia Street, Suite 900 Re cacti gee DEPUTY
Reno, Nevada 89501

(775) 784-5438

Megan,.Rachow@usdoj.gov

Attorneys for United States

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
) -HDM-WGC
UNITED STATES OF AMERICA, CaseNo: 221 -e-0901S-HD
Plaintiff, CRIMINAL INDICTMENT
v. VIOLATION:
GAIL MANNEY, 18 U.S.C. §§ 922(a)(6) and 924(a)(2) -
IWegal Acquisition of Firearms
Defendant.

 

 

THE GRAND JURY CHARGES THAT:
COUNT ONE

Mlegal Acquisition of Firearms
(18 U.S.C. §§ 922(a)(6), 924(a)(2))

On or about April 21, 2021, in the State and Federal District of Nevada,
GAIL MANNEY,
defendant herein, in connection with the acquisition of firearms, that is: a Glock, Model
19, 9mm pistol bearing serial number BTCH296: a Glock, Model 19, 9mm pistol bearing

serial number BTCG707; a Taurus, G2C, 9mm pistol bearing serial number ACC641938: a

 
16

1?

18

19

Acting nited States Attoghey
he / oe

 

Case 3:21-cr-00019-HDM-WGC Document1 Filed 05/27/21 Page 2 of 2

JA Industries LLC., J.A. Nine, 9mm pistol bearing serial number 45595]: a Beretta, APX,
9mm pistol bearing serial number AXC047031; a Beretta, APX, 9mm pistol bearing Serial
No. A140035X; and a Smith & Wesson, SD40VE, .40 caliber pistol bearing Serial No.
FDC4939; from Hi-Cap Firearms, a licensed dealer of firearms within the meaning of
Chapter 44 of Title 18, United States Code, knowingly made and caused to be made a false
and fictitious written statement to Hi-Cap Firearms, which statement was intended and
likely to deceive Hi-Cap Firearms as to a fact material to the lawfulness of the sale of said
firearms under Chapter 44 of Title 18, United States Code, in that GAIL MANNEY did
complete and execute a Bureau of Alcohol, Tobacco, Firearms and Explosives Form 4473
Firearms Transaction Record, wherein GAIL MANNEY represented that she was the
actual transferee/buyer of the firearms, when in fact, and as the defendant well knew, she
was not the actual transferee/buyer of the firearms and was buying them for another

person, all m violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2),

DATED: this_> } day of May, 2021,

A TRUE BILL:

/s

fh OF THE GRAND JURY

CHRISTOPHER CHIOU

 
   
  

und ant
Assistant

CHOW
nited States Attorney

 

 
